                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION


In re:                                                     Case No. 19-04512-5-DMW

         Tresia Ann Treloar,                               Chapter 13

         Debtor.(s)

                               OBJECTION TO CONFIRMATION

             AutoMoney, Inc. (“Creditor”) a secured creditor in the above captioned case, by
    and through its undersigned attorney, hereby files its Objection to Confirmation of the
    filed plan (D.E. 38) (“Objection”), on the following grounds:
                                               Facts
          1. AutoMoney, Inc1. asserts a security interest in a 2010 Ford F-150 pickup truck.
          2. The Debtor provides for treatment of Creditor’s claim in paragraph 3.5 of the
    Plan filed December 9, 2019.
          3. Creditor has received no Motion or Notice of Motion to avoid Lien as required
    under section 3.5 of the Plan and Fed. R. Bankr. P. 4003(d).
                                             Argument
          4. Because no motion and notice were provided, Creditor cannot determine what if
    any grounds the Debtor has to seek lien avoidance pursuant to 11 U.S.C. § 522 (f).
          5. Creditor believes that there are no such grounds as the collateral is a vehicle and
    does not qualify under any of the enumerated property types that are subject to judicial
    lien avoidance under 11 U.S.C. § 522(f)(1).
          6. As such the Plan should not be confirmed as it does not comply with the
    necessary requirements to avoid a lien due to lack of appropriate notice.




    1
     AutoMoney, Inc. does business as AutoMoney Inc. of Dillon No 2 and appears on the
    Debtor’s schedules and the proof of claim filed with this court under the d/b/a.

                                                  1
     WHEREFORE, Movant respectfully requests that:
          1. That the confirmation of the Debtor’s Plan be denied;
          2. That this matter be set for a hearing;
          3. and to award any additional relief as the Court may deem proper.




                                                  Markham Law Firm, LLC
Date Filed: February 11, 2020
                                                   __/s/ Sean Markham
                                                  Sean Markham I.D. # 54200
                                                  Attorney for AutoMoney, Inc.
                                                  PO Box 20074
                                                  Charleston, SC 29413-0074
                                                  Tel: (843) 284-3646
                                                  sean@markhamlawsc.com




                                              2
                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION


In re:                                                       Case No. 19-04512-5-DMW

         Tresia Ann Treloar,                                 Chapter 13

         Debtor.(s)


                                    CERTIFICATE OF SERVICE


    The undersigned, of 171 Church St., STE 330, Charleston, SC 29401 certifes:

    That I, Sean Markham, an attorney with the Markham Law Firm, LLC, do hereby certify
    that hat I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
    age; that on today's date, I electronically filed the foregoing OBJECTION TO
    CONFIRMATION with the Clerk of the Court using the CM/ECF system which will
    send notification of such filing to the parties listed below. I further certify that I have
    mailed the document to the non CM/ECF participants as set out below by first class mail.

    I certify under penalty of perjury that the foregoing is true and correct.

    Date of Service            February 11, 2020
                                                       __/s/Sean Markham
                                                        Sean Markham, I.D. # 54200
                                                        Attorney for AutoMoney, Inc.
                                                        PO Box 20074
                                                        Charleston, SC 29413-0074
                                                        (843) 284-3646


    Tresia Ann Treloar 300 Weatherford Drive Jacksonville, NC 28540 VIA FIRST
    CLASS MAIL

    Joseph A. Bledsoe, III Chapter 13 Trustee P.O. Box 1618 New Bern, North Carolina
    28563 VIA CM/ECF ELECTRONIC MAILING




                                                   3
